Motion to dismiss appeals for failure to prosecute granted, to the extent of dismissing the appeal from the judgment entered in Family Court, New York County, on July 21, 1977, unless perfected for the January 1978 Term of this court, and to the extent of dismissing the appeal from the order entered April 29, 1977, as not appealable as of right, no permission to appeal having been obtained (Family Ct Act, § 1112) and as not separately appealable after entry of final judgment (see Jema Props, v McLeod, 51 AD2d 702); such dismissal is without prejudice, however, to review of the order of April 29, 1977, on the appeal from the final judgment to the extent the order necessarily affects *864the final judgment. (CPLR 5501, subd [a], par 1.) Concur—Kupferman, J. P., Lupiano, Birns and Lane, JJ.